Citation Nr: 0109702	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  98-14 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for chest 
pain, claimed as due to reflux disease.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee condition.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for prominent left 
epididymis, claimed in the alternative as disability due to 
undiagnosed illness.

7.  Entitlement to service connection for right hydrocele, 
claimed in the alternative as disability due to undiagnosed 
illness.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had over 20 years of active military service, and 
he retired from service in November 1993.  He served in the 
Southwest Asia theater of operations during the Persian Gulf 
War from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1997 and July 1998 ratings 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which, in pertinent part, 
denied the above claims.  In May 2000, a hearing was held 
before the undersigned, who is the Board Member making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c).



FINDINGS OF FACT

1.  In July 1994, the RO denied the veteran's claim for 
service connection for hearing loss.  The veteran was 
notified of that decision in August 1994, but did not appeal.

2.  Some of the evidence received since 1994 in support of 
the veteran's attempt to reopen his claim for service 
connection for hearing loss is new and material. 

3.  The veteran was diagnosed with sensorineural hearing loss 
during service, and he currently has bilateral sensorineural 
hearing loss.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision that denied the claim of 
entitlement to service connection for hearing loss is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a) (2000).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for hearing loss is 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

3.  The veteran incurred bilateral hearing loss as a result 
of his military service.  38 U.S.C.A. §§ 1110, 1131, and 
5107(b) (West 1991); 38 C.F.R. §§ 3.102 and 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A July 1994 rating decision denied service connection for 
hearing loss, finding that although the service medical 
records documented treatment for decreased hearing acuity, 
the veteran had not reported for a scheduled VA examination 
and there was no post-service medical evidence showing he had 
any ascertainable residuals of this condition.  In other 
words, since his hearing acuity was shown as normal upon his 
separation from service in 1993, there was no evidence that 
he had the claimed hearing loss. 

Rating actions are final and binding based on evidence on 
file at the time the veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a). 

In an August 1994 letter, the RO informed the veteran of the 
denial of this claim.  The veteran did not disagree with that 
determination.  Since a notice of disagreement was not filed 
with the denial of this claim, the July 1994 rating decision 
is final. 

In April 1997, the veteran again filed a claim for service 
connection for hearing loss.  In order to reopen a claim 
which has been previously denied and which is final, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

The evidence received subsequent to July 1994 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

The majority of the evidence received since 1994 is new in 
that it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, it must be (a) relevant in that it bears directly 
and substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  
See 38 C.F.R. § 3.156(a) (emphasis added).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). 

The Board concludes that the veteran has submitted material 
evidence.  Although the new evidence may not be significant 
standing alone, it is significant when considered in 
conjunction with the prior evidence of record.  The totality 
of the evidence shows findings of decreased hearing acuity 
during service and current diagnosis of hearing loss.  
Specifically, the basis of the July 1994 denial was no 
evidence of current disability, and, since that decision, 
medical evidence has been developed showing that the veteran 
currently has the claimed hearing loss.  The additional 
evidence is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  It provides a "more complete 
picture" of the alleged circumstances surrounding the origin 
of the veteran's hearing loss.  See Hodge.  Accordingly, the 
Board concludes that this evidence is new and material, and 
the claim for service connection for hearing loss is 
reopened.

Ordinarily, the Board would remand the reopened claim since 
the RO only addressed whether new and material evidence had 
been submitted to reopen this claim and did not address the 
merits of the claim.  However, in this case, there is 
sufficient evidence of record for the Board to render a 
favorable decision, and the Board's consideration of the 
merits of the claim, in the first instance, thereby does not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385.  ("[I]mpaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").

The Board must assess the credibility and weight to determine 
its probative value, accounting for evidence which it finds 
to be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions, but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The evaluation of 
credibility and weight applies to the medical evidence before 
the Board.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As to the merits of the veteran's claim, the Board finds that 
the evidence supports the claim for the following reasons.  
The VA audiogram conducted in 1997 demonstrated that the 
veteran has met the requirements for a hearing loss 
disability.  For the right ear, there were three frequencies 
with findings greater than 26 decibels, and a diagnosis of 
mild to moderate sensorineural hearing loss in the right ear 
was rendered.  The Board notes that although the VA examiner 
concluded that the veteran's hearing was within normal limits 
in the left ear, the speech recognition score for the left 
ear was 92 percent, which meets VA's regulatory definition 
for a hearing loss disability.

When a chronic disease is shown during service so as to 
permit a finding of service connection, then subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at that time.  Id.

Sensorineural hearing loss was diagnosed during the veteran's 
active military service, and this condition is an organic 
disease of the nervous system and considered a chronic 
disease under 38 C.F.R. § 3.309(a).  See Under Secretary for 
Health letter (October 4, 1995).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  See 38 C.F.R. 
§ 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  The veteran's service medical records clearly 
document decreased hearing acuity bilaterally.  Thresholds 
higher than 20 decibels were shown on several routine 
audiograms and were shown consistently between 1982 and 1990, 
which was certainly sufficient to establish chronicity.  His 
service medical records contain notations that he was 
routinely exposed to hazardous noise levels.  The service 
medical records, as a whole, document significant noise 
exposure, regardless of the fact that the audiogram conducted 
at the time of separation was within normal limits.  There 
are no medical opinions of record that indicate that the 
veteran's hearing loss is not related to his military 
service, and there is no evidence of post-service acoustic 
trauma.  

Under 38 C.F.R. § 3.303(b), no medical opinion is needed to 
connect the hearing loss diagnosed four years after the 
veteran's separation from service with disease or injury 
incurred during service.  The evidence is, at the very least, 
in equipoise regarding the veteran's claim since it indicates 
that he was diagnosed with a chronic disease (hearing loss) 
during service, and he continues to have this disability.  
Accordingly, he is entitled to the application of the benefit 
of the doubt, see 38 U.S.C.A. § 5107(b), and the Board finds 
that he incurred hearing loss as a result of his military 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. §§ 3.102 
and 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

A.  Claims to reopen for chest pain, 
bilateral knee condition, and sinusitis

The Board cannot decide at the present time whether any of 
these claims should be reopened.  Where a claimant has filed 
an application to reopen a claim and VA has notice of the 
existence of evidence that may be sufficient to reopen the 
claim, VA has a duty to inform the claimant of the necessity 
to submit that evidence to complete his application for 
benefits.  See Graves v. Brown, 8 Vet. App. 522, 525 (1996). 

The basis of the RO's denial of these claims in 1994 was that 
there was no medical evidence that the veteran had the 
claimed conditions.  In subsequently submitted statements and 
during his testimony at the May 2000 Travel Board hearing, 
the veteran has made reference to receiving treatment for 
chest pain, bilateral knee problems, and sinusitis at the VA 
Medical Center in Tuskegee in 1994 and more recently at the 
VA Medical Center in Birmingham and the VA Outpatient Clinic 
in Dothan.  It is unknown whether VA records exist that may 
be sufficient to reopen any of these claims.  However, a 
remand to obtain these records is clearly warranted.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claims.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In regard to the obtainment of treatment records from the 
Tuskegee VA Medical Center, it is further noted that, 
although a negative response was received in July 1997 with 
respect to a single request made by the RO for the veteran's 
records from that facility, additional follow-up efforts are 
required to obtain these records.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3, 
114 Stat. 2096, 2097 (Nov. 9, 2000) (new section 5103A(b)(3):  
"Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.")

Finally, it is noted that the appellant's reopening claims 
must be remanded for review and consideration by the RO as to 
whether any further development and notification action is 
required in accordance with the directions contained in VBA 
Fast Letter No. 01-13 (Feb. 5, 2001) (claims to reopen must 
be fully developed in accordance with the provisions of the 
Veterans Claims Assistance Act of 2000, except that a VA 
examination or medical opinion will not be scheduled or 
obtained, respectively, unless it is first determined that 
new and material evidence sufficient to reopen the claim has 
been submitted).


B.  Claims for diabetes mellitus, prominent left
epididymis, and right hydrocele

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Here, a review of the record 
reveals that the RO denied the appellant's claim for 
entitlement to service connection for diabetes mellitus on 
the basis that the claim was not well-grounded.  Accordingly, 
a remand is required in order to readjudicate this claim 
under the new law.  See Karnas v. Derwinski, 1 Vet.App. 308, 
312-13 (1991) (when a law or regulation changes after a claim 
has been submitted, but before the administrative or judicial 
appeal process has been concluded, the law which is most 
favorable to the claimant must be applied).  

Furthermore, even without the recent change in the law, a 
remand of the diabetes claim would be required.  During the 
May 2000 Travel Board hearing, the veteran testified that, 
following his discharge from the service, he was treated by a 
Dr. Ryan at Lyster Army Community Hospital, Ft. Rucker, 
Alabama, and that the doctor verbally related the onset of 
diabetes to the veteran's period of service.  Under the 
former version of 38 U.S.C. § 5103(a) that was in effect 
prior to the enactment of the VCAA, VA had a duty to inform a 
claimant of what evidence is necessary to complete an 
incomplete application for benefits in certain situations, 
and that obligation included the requirement to tell a 
claimant to submit a statement from a physician who has 
reportedly voiced an opinion that may be sufficient to well 
ground the claim.  See, e.g., Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Slater v. Brown, 9 Vet.App. 240 (1996); 
Robinette v. Brown, 8 Vet.App. 69 (1995).  This notice 
requirement also has been retained, with certain 
modifications, in new section 5103(a).  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096, 2096 (2000).  Accordingly, a remand is required in 
order to notify the veteran that he should obtain and submit 
a written statement from Dr. Ryan that repeats the reported 
prior verbal statement relating the onset of diabetes 
mellitus to the veteran's period of service.  

Further, with respect to the claims for service connection 
for diabetes mellitus, prominent left epididymis, and right 
hydrocele, as well as the claims to reopen for chest pain, 
bilateral knee condition, and sinusitis, a remand is required 
for purposes of making an additional request for the 
appellant's treatment records from Lyster Army Community 
Hospital.  Although the veteran indicated on an April 1997 
release form to obtain records from Lyster Army Community 
Hospital that he had been receiving treatment from that 
facility for each of these conditions (except for epididymis 
and hydrocele) from 1994 to the present, and provided similar 
testimony during the May 2000 Travel Board hearing (at which 
time he indicated that he was treated for epididymis and 
hydrocele at Lyster Army Hospital in 1994), the RO only 
requested and obtained treatment records dating from January 
1996.  As a consequence, an additional attempt must be made 
to request copies of all of the veteran's treatment records 
from this facility from 1994 to the present.  

With respect to the veteran's claims for service connection 
for prominent left epididymis and right hydrocele, he 
submitted a June 1997 radiological examination report which 
included an impression of prominent left epididymis and right 
small hydrocele.  Annotated on this report, apparently in the 
veteran's own handwriting, was the following statement:  
"This happen sence [sic] Gulf war, unexplain [sic] 
symptoms."  Liberally construing this statement, it appears 
that the veteran is seeking service connection for these two 
conditions on both a direct service connection basis, and as 
claims for undiagnosed Persian Gulf illness under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  See, 
e.g., Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) 
(VA's duty to assist attaches to the investigation of all 
possible in-service causes of the claimed condition); EF v. 
Derwinski, 1 Vet.App. 324, 326 (1991) (VA is required to 
construe liberally all submissions by a claimant); Verdon v. 
Brown, 8 Vet.App. 529 (1996) (applying EF).  

Therefore, to ensure that the veteran's claims for service 
connection for left epididymis and for right hydrocele have 
been fully addressed, the issues on appeal have been 
recharacterized to include the alternative undiagnosed 
illness claims.  Further, because these undiagnosed illness 
claims have never been addressed by the RO, a remand is 
required to enable the RO to address these inextricably 
intertwined matters in the first instance.  See Harris v. 
Derwinski, 1 Vet.App. 180, 183 (1991) (inextricably 
intertwined claims must be decided together); see also VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747) (Board generally not authorized to make 
final decisions on issues which have not been considered by 
the RO).  

Accordingly, these claims are REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file the veteran's 
complete medical records from the VA 
Medical Centers in Tuskegee and 
Birmingham and the VA Outpatient Clinic 
in Dothan for all treatment from 1994 to 
the present.  

2.  The RO should request from Lyster 
Army Community Hospital, Ft. Rucker, 
Alabama, copies of all treatment and 
hospitalization records for the veteran 
from 1994 to the present.  The veteran 
should be requested to complete any 
necessary release(s) so the RO can obtain 
these records.  

3.  The RO must notify the veteran that 
he should request a written statement 
from Dr. Ryan at Lyster Army Community 
Hospital that sets forth the information 
related by the veteran at the May 2000 
Travel Board hearing, i.e., that Dr. Ryan 
has verbally told him that diabetes 
mellitus had its onset or incurrence 
during the veteran's period of service.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
respect to all of the veteran's claims, 
including the claims to reopen.  See VBA 
Fast Letter No. 01-13 (Feb. 5, 2001) 
(claims to reopen must be fully developed 
in accordance with the provisions of the 
VCAA, except that a VA examination or 
medical opinion will not be scheduled or 
obtained, respectively, unless it is first 
determined that new and material evidence 
sufficient to reopen the claim has been 
submitted).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  Thereafter, readjudicate the 
veteran's claims, with consideration of 
the entire record and all applicable laws 
and regulations.  See 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  With respect to the 
left epididymis and right hydrocele 
claims, the RO should consider the claims 
on both a direct service connection 
basis, and as claims for undiagnosed 
Persian Gulf illness under the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317. 

6.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  
He has the right to submit additional evidence and argument 
on any matters that the Board has remanded to a regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals



 


